DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present office action is made in response to the amendment filed by applicant on 1/28/2022. It is noted that in the amendment, applicant has made changes to the specification and the claims. There is not any change being made to the drawings.
A) Regarding to the specification, applicant has made changes to paragraphs [0055]-[0056]; and
B) Regarding to the claims, applicant has amended claims 1-2, 4, 7 and 11-12 and added a new claim, i.e., claim 19, into the application. As newly-added, the pending claims are claims 1-19.
3.	A review of the new claim has resulted that the new claim further limits the subject matter recited in its base claim 1, thus the newly-added claim 19 is grouped into the elected Invention I. The claims to be examined in the present office action are claims 1-4, 7, 10-14 and 17-19. Claims 5-6, 8-9 and 15-16 have been withdrawn from further consideration as being directed to a non-elected invention. Applicant should note that the non-elected claims will be rejoined if the linking claim 1 is later fund as an allowable claim.
Response to Arguments
4.	The amendments to the specification and the claims as provided in the amendment of 1/28/2022 and applicant's arguments provided in the mentioned amendment, pages 6-12, have been fully considered and yielded the following conclusions.
A) Regarding to the objections to the drawings and the specification as set forth in the office action of 11/02/2021, the amendments to the specification and the claims as provided in the amendment of 1/28/2022 and applicant’s arguments provided in the mentioned amendment, page 6, have been fully considered and are sufficient to overcome the objections to the drawings and the specification.
B) Regarding to the objections to claim 2 as set forth in the office action of 11/02/2021, the amendments to the claim as provided in the amendment of 1/28/2022 and applicant’s arguments provided in the mentioned amendment, page 6, have been fully considered and are sufficient to overcome the objections to the claim.
C) Regarding to the rejections of claim 7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and the rejection of claims 4, 7 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as set forth in the office action of 11/02/2021, the amendments to the claims as provided in the amendment of 1/28/2022 and applicant’s arguments provided in the mentioned amendment, pages 7-8, have been fully considered and are sufficient to overcome the rejections to the claims except the rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as set forth in element b1) in the mentioned office action.

Thus, the rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the reason that the feature thereof “the receiving space” lacks a proper antecedent basis is repeated in the present office action.
D) Regarding to the rejection of claims 1-3, 7, 10, 12-13, and 17-18 under 35 U.S.C. 103 as being unpatentable over Dreyer et al (US Patent No. 6,020,995) in view of Regan et al (US Patent No. 6,361,745), the rejection of claims 1-3, 7, 11, 13-14 and 17-18 under 35 U.S.C. 103 as being unpatentable over Thomas et al (US Publication No. 2012/0133757) in view of Regan et al (US Patent No. 6,361,745), and the rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Thomas et al (US Publication No. 2012/0133757) in view of Regan et al (US Patent No. 6,361,745) as applied to claim 1 and further in view of Locquin (French reference No. 1,166,726, submitted by applicant) as set forth in the office action of 11/02/2021, the amendments to the claims as provided in the amendment of 1/28/2022 and applicant’s arguments provided in the mentioned amendment, pages 8-12, have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
5.         The drawings contain eight sheets of figures 1-10 were received on 6/21/2019.  These drawings are approved by the examiner.
Specification
6.         The lengthy specification which was amended by the Pre-amendment of 6/21/2019 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
7.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.       Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the feature thereof  “the receiving space” (line 3) lacks a proper antecedent basis.
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1-4, 7, 13 and 17-18, as best as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sillman (EP 1 358 939, submitted by applicant (see the Information Disclosure Statement filed by applicant on 12/09/2020).
Sillman discloses a holder for supporting a slide. See paragraphs [0027] and [0031]-[0037] and figs. 4-11.
Regarding to the features recited in present claim 1, the holder as described in paragraphs [0031]-[0037] and shown in figs. 4-11 comprises the following features:
a) a holder (10) comprises side portions (14), a channel (18) having ledges (22), sides (20), and a bottom surface (32), and four tabs (40) which in combination defines a receiving area for receiving a slide (110);
b) the receiving area comprises the following features:
Note that the two tabs (30) located close to the closed leading end (26a) of the channel (18), see paragraph [0031] and fig. 4, is used in the present rejection ;
b2) each set of contact surface, i.e., the surface of the ledge (22), and its correspond counter-surface, i.e., the surface of the tab (30) facing the surface of the ledge (22) which tab (30) located close to the closed leading end (26a) of the channel (18), defines a slot wherein each slot extends in a direction of insertion of the microscope slide, see paragraph [0034] and fig. 6;
b3) the receiving area is bounded on three sides, i.e., the left side, the right side and the closed side defined by the side walls provided by the inner side portions (14a, 14b) and the closed end surface (26a) of the channel (18), see paragraphs [0031] and [0034] and figs. 4-6; 
b4) the microscope slide (110) travels along the first and second contact surfaces, i.e., the surfaces of the ledges (22), before receipt in each of the slots defined by a contact surface, i.e., the surface of the ledge (22), and its correspond counter-surface, i.e., the surface of the tab (30) facing the surface of the ledge (22) which tab (30) located close to the closed leading end (26a) of the channel (18); and

c) Regarding to the features related to a vertical clearance between a contact surface and an associated one of the counter-surface as recited in present claims 2 and 17-18, such features are disclosed in paragraphs [0027] and [0034] in which the thickness of the slide (110) is in the range of 0.01 mm to 5 mm, see paragraph [0027] and the vertical clearance between the contact surface and its correspond counter-surface is larger than the thickness of the slide thickness when the button (40) is operated to open the slot for receiving the slide (110), see paragraph [0034];
d) Regarding to the features recited in present claim 3, it is noted that the counter-surfaces run at least essentially parallel to the contact surfaces;
e) Regarding to the features recited in present claim 4, each of the first and second contact surfaces, i.e., the surfaces of the ledges (22), extend in the direction of insertion of the microscope slide at least twice as far as an extend of each of the first and second counter-surfaces defined by the surface of the tab (30) facing to each the first and second contact surfaces (22), see figs. 6-7.
f) Regarding to the features recited in present claim 7, it is noted that each of the counter-surfaces and the contact surfaces of slots respectively form a right angle with each surfaces of the side elements pointing toward the receiving area;
.
Claim Rejections - 35 USC § 103
12.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
13.       Claims 1-3, 7, 11-12, 14 and 17-18, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Podvin et al (US Patent No. 4,641,930) in view of Regan et al (US Patent No. 6,361,745, of record).
Podvin et al discloses an apparatus for examining/inspecting a flat object. See columns 3-5 and figs. 1-8.
Regarding to the features recited in present claim 1, the apparatus as described in columns 3-5 and shown in figs. 1-8 comprises the following features:
a) a microscope (24) having a stage (26) with a surface (32) for supporting a holder (44, 84) which supports/holding a microscope slide (48), see column 3 and fig. 1;
b) Regarding to the holder (44, 84), the holder (44, 84) as described in columns 3-5 and shown in figs. 2-8 comprises the following features:
b1) the holder (44, 84) defines a receiving area which is bounded on three sides by side elements and has an opening on one side for insertion of a microscope slide (48). The holder comprises two U-shaped rails (44) and a stop pin (84) which U-shaped rails and stop pin (84) acts as side elements of the receiving area. Applicant should note that while claim 1 recites the 
b2) each rail (44) comprises a first contact surface and a second contact surface opposite the first contact surface, i.e., the lower horizontally flange (66) of each left and right rails, see column 3 and fig. 5, and a first counter-surface and a second counter-surface  which each counter-surface at least partially spans its correspond contact surface, see the upper horizontal flange (68) of each rail (44), which each counter-surface faces the correspond surface (66) of the rail;
b3) each set of contact surfaces (66) and its correspond counter-surfaces (68) wherein the counter-surface (68) of the rail (44) spanned over the surface (66) defines a slot/keyway (58) wherein each slot/keyway extends in a direction of insertion of the microscope slide (48), see columns 3-4 and fig. 5;
b4) the receiving area is bounded on three sides, i.e., the left side, the right side and the rear side wherein each of the left and right sides defined by the side walls provided by the U-shaped rail (44) and rear side defined by the stop pin (84) threaded onto the right U-shaped rail (44), see columns 3-5 and fig. 5. Applicant should note that while claim 1 recites the so-called “sides”, see claim 1 on lines 8-9; however, there is not any specific structure of the so-called “sides” being claimed, and the area bounded by the U-shaped rails (44) and the stop pin (84) of the holder (44, 84) are considered as an area bounded by three sides, i.e., a left side, a right side and a rear side;
b5) each of lower horizontal contact surfaces (66) has a platform (92) and each of upper horizontal counter-surfaces (68) has a section (86) which is not spanned over the surface (94) of 
b6) the microscope slide (48) travels along the first and second contact surfaces, i.e., the surface (94) of the platform (92), before receipt in each of the slots/keyways (58) defined by the surfaces (66) and the counter-surfaces (68) spanned over the surfaces (66).
c) Regarding to the features recited in present claim 3, it is noted that the counter-surfaces, i.e., the upper horizontal surfaces (68) of the rail (44) run at least essentially parallel to the contact surfaces, i.e., the lower horizontal surfaces (66) of the rail (44);
d) Regarding to the features recited in present claim 7, it is noted that each of the counter-surfaces (66) and the contact surfaces (68) of the rail (44) respectively form a right angle with each surfaces of the side elements, i.e., the vertical side of the U-shaped rail (44) wherein the vertical side of the rail pointing toward the receiving area;
e) Regarding t the features recited in present claim 11, the stage (26) acts as a holding frame which receives the holder (44, 84); 
f)  Regarding to the features recited in present claim 12, it is noted that the clearance of the side elements , i.e., the clearance defined by the inner vertical edges of each of the upper and lower horizontal surfaces in the rear region, i.e., the region near the stop pin (84) is smaller in the region than in the region of the opening for the insertion of a microscope slide, i.e., the region having a clearance defined by the inner vertical edges of the upper horizontal surfaces (86) which surface does not span over the surface (94) of the platform (92); and

The only feature missing from the holder (44, 84) provided by Podvin et al is that Podvin et al does not disclose that the holder has at least one pressure element arranged within the receiving area and configured to exert a restoring force directed towards an interior of the receiving area. 
However, a holder having a receiving area for supporting a microscope slide wherein the receiving area comprises slots formed on side elements of the holder and pressure elements arranged within the receiving area and configured to exert a restoring force directed towards an interior of the receiving area is disclosed in the prior art as can be seen in the holder for microscope slides provided by Regan et al. In particular, Regan et al discloses a holder (10) for supporting microscope slides (12). The holder (10) comprises left and right side/wall  elements (16c) which each side/wall elements comprises plurality of slots (36) which each slot supports a slide and each slot comprises at least one pressure element (44) for exerting a restoring force directed towards the microscope located in that slot, see Regan et al in columns 5-6 and figs. 1-2. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the holder provided by Thomas at al by using pressure elements in each slot as suggested by Regan et al for the purpose of increasing the friction to the slide being supported in each slot to reduce/prevent the movement of the slide within the slot supporting that slide.
Regarding to the features related to a vertical clearance between a contact surface and an associated one of the counter-surface as recited in present claims 2 and 17-18,  it is noted . 
14.       Claims 1-3, 7, 10, 12-13, and 17-19, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Dreyer et al (US Patent No. 6,020,995) in view of Podvin et al (US Patent No. 4,641,930) and Regan et al (US Patent No. 6,361,745, of record).
Dreyer et al discloses a holder for a microscope slide. See columns 1-2.
Regarding to the features recited in present claim 1, the holder as described in columns 3-4 and shown in fig. 1 comprises the following features:
a) a receiving area defined by a U-shaped cradle (12) which is bounded on three sides by side elements and has an opening on one side for insertion of a microscope slide (11). The U-shaped cradle (12) has a left side element (16), a rear side element (14), and a right side element (16) wherein the left side element (16) has a slot (22) defined by a first contact surface and a first counter-surface that at least partially spans the first contact surface, and the right side element (16) has a second contact surface and a second counter-surface that at least partially spans the second contact surface;

c) Regarding to the features recited in present claim 7, it is noted that each of the counter-surfaces and the contact surfaces of slots (22) respectively form a right angle with each surfaces of the side elements (16, 14, 16) pointing toward the receiving area;
d) Regarding to the features recited in present claim 10, the rear element (14) of the cradle (12) has the shape of a rear wall which has an engagement recess (Note that the area between the surface (20) of the cradle and the gussets in combination define an engagement recess);
e) Regarding to the features recited in present claim 12, it is noted that the clearance of the side elements (16, 16) is smaller in the region of a rear side, i.e., the region close to the surface (20) of the rear element (14) than in the region of the opening for the insertion of a microscope slide, i.e., the region defined by the opening of slots (22) away from the surface (20);
f) Regarding to the feature recited in present claim 13, it is noted that the side elements are side walls of the U-shaped cradle (12); and
g) Regarding to the feature recited in present claim 19, it is noted that the microscope slide (11) has a length and a width less than the length wherein the direction of insertion of the microscope slide (11) into the slot (22) is along the width of the microscope slide, see figs. 1 and 26.
There are two features missing from the holder for a microscope slide provided by Dreyer et al as follow:

Regarding to the first feature missing from the holder provided by Dreyer et al, it is noted that a slot defined by a U-shaped cradle or rail wherein a microscope slide travels along the first and second contact surfaces before receipt in the first and second slots is known to one skilled in the art as can be seen in the microscope having a stage supporting a slide as provided by Podvin et al.
In particular, Podvin et al discloses an apparatus for examining/inspecting a flat object. The apparatus as described in columns 3-5 and shown in figs. 1-8 comprises a microscope (24) having a stage (26) with a surface (32) for supporting a holder (44, 84) which supports/holding a microscope slide (48).
Regarding to the holder (44, 84), the holder (44, 84) as described in columns 3-5 and shown in figs. 2-8 comprises two U-shaped rails (44) which U-shaped rails acts as left and right side elements of a receiving area. 
Regarding to the structure of rails (44), the rails comprises the following structure.
a) Each rail (44) comprises a first contact surface and a second contact surface opposite the first contact surface, i.e., the lower horizontally flange (66) of each left and right rails, see column 3 and fig. 5, and a first counter-surface and a second counter-surface  which each counter-surface at least partially spans its correspond contact surface, see the upper horizontal 
b) each set of contact surfaces (66) and its correspond counter-surfaces (68) wherein the counter-surface (68) of the rail (44) spanned over the surface (66) defines a slot/keyway (58) wherein each slot/keyway extends in a direction of insertion of the microscope slide (48), see columns 3-4 and fig. 5;
c) the receiving area is bounded on three sides, i.e., the left side, the right side and the rear side wherein each of the left and right sides defined by the side walls provided by the U-shaped rail (44) and rear side defined by the stop pin (84) threaded onto the right U-shaped rail (44), see columns 3-5 and fig. 5. Applicant should note that while claim 1 recites the so-called “sides”, see claim 1 on lines 8-9; however, there is not any specific structure of the so-called “sides” being claimed, and the area bounded by the U-shaped rails (44) and the stop pin (84) of the holder (44, 84) are considered as an area bounded by three sides, i.e., a left side, a right side and a rear side;
d) each of lower horizontal contact surfaces (66) has a platform (92) and each of upper horizontal counter-surfaces (68) has a section (86) which is not spanned over the surface (94) of the platform (92) of the lower horizontal surfaces (66) wherein the upper horizontal surfaces are outwardly tapered into sections which spanned above the lower horizontal surfaces (66) wherein the keyways (58) is defined by the surfaces (66) and the counter-surfaces (68) spanned over the surfaces (66); and 

Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the holder for a slide provided by Dryer et al by using cradle/rails having contact surfaces ad counter-surfaces wherein each of the contact surfaces extend longer than its correspond counter-surface as suggested by Podvin et al for the purpose of providing an easy way to insert the microscope slide into the slot/keyways defined by the surfaces. See Podvin et al, column 4.
	The combined product provided by Dreyer al and Podvin et al does not disclose that the use of at least one pressure element arranged within the receiving area and configured to exert a restoring force directed towards an interior of the receiving area as claimed in present claim 1; however, a holder having a receiving area for supporting a microscope slide wherein the receiving area comprises slots formed on side elements of the holder and pressure elements arranged within the receiving area and configured to exert a restoring force directed towards an interior of the receiving area is disclosed in the prior art as can be seen in the holder for microscope slides provided by Regan et al. In particular, Regan et al discloses a holder (10) for supporting microscope slides (12). The holder (10) comprises left and right side/wall  elements (16c) which each side/wall elements comprises plurality of slots (36) which each slot supports a slide and each slot comprises at least one pressure element (44) for exerting a restoring force directed towards the microscope located in that slot, see Regan et al in columns 5-6 and figs. 1-2. Thus, it would have been obvious to one skilled in the art before the effective filing date of 
Regarding to the features related to a vertical clearance between a contact surface and an associated one of the counter-surface as recited in present claims 2 and 17-18,  it is noted that each slot (22) for holding a slide (11) as provided by Dreyer et al has it thickness or vertical clearance between its contact surface and its counter-surface is dimensioned to substantially holding the slide therein, and the thickness of the microscope slide is about 0.09 to 1.3 mm as disclosed by Regan et al, thus it would have been obvious to one skilled in the art at the time the invention was made to use the spring formed in each slot/rail with small thickness to reduce the space/area of the slot/rail for holding the slide and also to reduce the friction force on the slide. 
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
17.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872